Order entered August 20, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00616-CR
                                        No. 05-19-00617-CR
                                        No. 05-19-00618-CR
                                        No. 05-19-00619-CR
                                        No. 05-19-00620-CR

                          GABINO ALBERTO ARBALLO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
         Trial Court Cause Nos. 219-83311-2018, 219-84196-2018, 219-84197-2018,
                           219-84547-2018 & 219-84548-2018

                                             ORDER
       The reporter’s record was due June 23, 2019. When it was not filed, we notified court

reporter Indu Bailey by postcard dated June 26, 2019 and directed her to file the reporter’s record

by July 26, 2019. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Bailey.

       We ORDER the complete reporter’s record filed BY SEPTEMBER 13, 2019. We

caution Ms. Bailey that the failure to file the reporter’s record by that date will result in the Court
taking whatever remedies it has available to ensure that the appeal proceeds in a timely fashion,

which may include ordering that she not sit until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,

Presiding Judge, 219th Judicial District Court; Indu Bailey, official court reporter, 219th Judicial

District Court; and to counsel for all parties.




                                                      /s/    ROBERT D. BURNS, III
                                                             CHIEF JUSTICE